EXHIBIT 10.3                        


HNI CORPORATION ERISA SUPPLEMENTAL RETIREMENT PLAN




HNI Corporation, an Iowa corporation (the "Corporation"), hereby amends and
restates, effective January 1, 2005, the HNI Corporation ERISA Supplemental
Retirement Plan (the "Plan") to comply with Section 409A of the Internal Revenue
Code.  The Plan first became effective on May 8, 1995.


1.           Purposes of the Plan.  The purpose of the Plan is to provide to
selected executives benefits equal to the amounts which, but for limitations
imposed by the Internal Revenue Code of 1986, as amended (the "Code") or plan
provisions, would have been provided by the HNI Corporation Profit-Sharing
Retirement Plan (the "Profit-Sharing Retirement Plan") and the HNI Corporation
Cash Profit-Sharing Plan (the "Cash Profit-Sharing Plan").
 
2.           Definitions.  Except as otherwise defined in the Plan, capitalized
terms used herein shall have the respective meanings assigned to such terms in
the Profit-Sharing Retirement Plan.
 
3.           Participation.  Each Member of an Employer whose Compensation for
any calendar year, determined under the Profit-Sharing Retirement Plan, exceeds
$170,000 (or such other amount as may be in effect under Section 401(a)(17) of
the Code for such year) and who has been selected for participation by the
Corporation's Board of Directors (the "Board") shall be a Participant in the
Plan.  For this purpose, Compensation shall be determined without regard to (a)
any election by the Participant to defer any compensation earned for such year,
(b) any payments made pursuant to the HNI Corporation Long-Term Performance Plan
or other similar incentive plan for such year, or (c) any awards made under the
HNI Corporation Stock-Based Compensation Plan (the "Stock Based Compensation
Plan") for such year.  The Plan is intended to be unfunded and maintained by the
Corporation primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of ERISA.
 
4.           Benefits.
 
(a)           Benefits in Respect of the Profit-Sharing Retirement Plan.  As
soon as practicable after the last day of each calendar year, the Corporation
shall determine the amount of Employer Contributions that would have been
credited for such year to the Participant's Account under the Profit-Sharing
Retirement Plan for such calendar year but for the annual limitation on
compensation that may be taken into account pursuant to Code Section 401(a)(17)
and the annual limitation on benefits pursuant to Code Section 415, as set forth
in the Profit-Sharing Retirement Plan.  
 
(b)           Benefits in Respect of Cash Profit-Sharing Plan.  As soon as
practicable after the last day of each calendar year, the Corporation shall
determine an amount equal to the payments such Participant would have received
under the Cash Profit-Sharing Plan in such year in respect of the Participant's
Compensation, as described in Section 2, but for the limitations imposed under
the terms of the Cash Profit-Sharing Plan on eligible earnings at the level
specified in Code Section 401(a)(17) with respect to a qualified defined
contribution plan.  

 

--------------------------------------------------------------------------------


 
(c)           Distributions.  On the 15th day of the Corporation's February
fiscal month following the end of the Corporation's fiscal year for which a
benefit is determined under Paragraphs 4(a) or (b) above, the benefit determined
for each Participant shall be paid in shares of Bonus Stock issued under the
Stock-Based Compensation Plan.  The number of shares of Bonus Stock to be paid
shall be determined by dividing the amounts determined under Paragraphs 4(a) and
(b) above by the average of the high and low prices of a share of the
Corporation's common stock on the date the award is paid, with cash paid in lieu
of any fractional share.  Such shares shall not be transferable, whether by
sale, pledge, gift, or otherwise, while the Participant is employed by the
Corporation or any of its subsidiaries.  Provision for all income tax
withholding and other employment taxes shall be made pursuant to Section 5.5 of
the Stock-Based Compensation Plan.
 
5.           Administration.  The Human Resources and Compensation Committee of
the Board shall be charged with the administration of the Plan, shall have the
same powers and duties, and shall be subject to the same limitations, with
respect to the Plan as the Administrative Committee under the Profit-Sharing
Retirement Plan.  Decisions of such Committee shall be conclusive and binding
upon all persons claiming benefits under the Plan.
 
Notwithstanding anything contained herein or in any other plan maintained by the
Corporation to the contrary, it shall be a condition of the payment of benefits
under the Plan that neither such benefits nor any portion hereof shall be
assigned, alienated, or transferred to any person voluntarily or by operation of
any law, including any assignment, division, or awarding of property under state
domestic relations law (including community property law).  If any person shall
endeavor to purport to make any such assignment, alienation, or transfer, the
amount otherwise provided hereunder which is the subject of such assignment,
alienation, or transfer shall cease to be payable to any person.
 
6.           No Guaranty of Employment.  Nothing contained in the Plan shall be
construed as a contract of employment between any employee and his or her
Employer or as conferring a right on any employee to be continued in the
employment of an Employer.
 
7.           Amendment and Termination.
 
(a)           The Board reserves the right at any time to amend or terminate the
Plan.  The Fund Committee may amend the Plan from time to time as it deems
necessary or advisable except that any amendment which would terminate the Plan
or modify its formula for contributions shall require advance approval of the
Board.  (b)  Notwithstanding the foregoing, no amendment shall operate directly
or indirectly to deprive any Participant of his or her vested interest in the
Plan immediately prior to the effective date of the amendment.  (c)  Each
amendment (including any termination of the Plan) shall be adopted by the Fund
Committee, pursuant to the authority granted to it by the Board.
 
2

--------------------------------------------------------------------------------


 
8.           Miscellaneous.
 
(a)           Certain Profit-Sharing Retirement Plan Provisions.  Except as
otherwise provided herein, the provisions contained in Sections 1.2 (relating to
applicable law), 1.3 (relating to severability), and Article 15 (relating to
Adoption by Affiliated Employers) of the Profit-Sharing Retirement Plan are
hereby incorporated herein by reference, and shall be applicable as if such
provisions were set forth herein.
 
(b)           Successors and Assigns.  The provisions of the Plan shall bind and
inure to the benefit of each Employer and its successors and assigns, as well as
each Participant and his or her beneficiaries and successors.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3
 

